FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BERNARDINA SANCHEZ DE                            No. 11-70715
GUTIERREZ,
                                                 Agency No. A077-290-248
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Bernardina Sanchez de Gutierrez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s removal order. We have jurisdiction under 8




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review de novo questions of law, Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005), and we deny the petition for review.

      In her opening brief, Sanchez de Gutierrez fails to address, and therefore has

waived any challenge to, the BIA’s determination that record evidence other than

her own statements to border agents supported her removability for alien

smuggling. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(holding issues that are not specifically raised and argued in a party’s opening brief

are waived).

      We therefore need not address Sanchez de Gutierrez’s contentions

concerning the admissibility of her statements.

      PETITION FOR REVIEW DENIED.




                                           2                                    11-70715